Dismissed and Memorandum Opinion filed October 12, 2006







Dismissed
and Memorandum Opinion filed October 12, 2006.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00751-CR
 
____________
 
MIA ABRAMS, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
176th District Court
Harris County, Texas
Trial Court Cause No.
832,176
 

 
M E M O R A N D U M   O P I N I O N
This is
an attempted appeal from the denial of appellant=s motion to recuse the trial judge. 
On September12, 2006, the court notified the parties that an interlocutory
ruling on a motion to recuse is not an appealable order, and the court would
consider dismissal of the appeal unless grounds for maintaining jurisdiction
were demonstrated.  Appellant responded by filing a motion to dismiss the
appeal for want of jurisdiction, acknowledging that the denial of recusal is
reviewable on appeal from the final judgment.  See Tex. R. Civ. P. 18a(f).  




Accordingly,
we grant the motion and order the appeal dismissed.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed October
12, 2006.
Panel consists of Chief Justice Hedges and Justices
Yates and Seymore.
Do Not Publish C
Tex. R. App. P. 47.2(b).